DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests a user selection of one of a plurality of selectable values displayed while images that are part of a respective segment corresponding to a region of the subjects GI tract are also displayed, as variously required by each independent claim. Furthermore, the display of the images that are part of a respective segment corresponding to a region of the subjects GI tract and the display of the plurality of a graphical control element with a plurality of selectable elements are limitations that cannot be practically performed by a human mind, so that the claimed invention is now understood as being directed to substantially more than just a mental process, and is thus now considered patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-16 and 19-20 (now renumbered for issue as 1-16 and 17-18, respectively) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
2 August 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665